June 2, 2014 Mr. Terrance O’Brien Accounting Branch Chief U. S. Securities and Exchange Commission Division of Corporate Finance Washington, D. C. 20549 Dear Mr. O’Brien: I have received your letter dated May 16, 2014 regarding comments on L. S. Starrett’s 10K (Fiscal year-ended June 30, 2013). I am requesting a ten day extension to June 12, 2014 due to conflicts in schedules of key respondents. Sincerely, /s/ Francis J. O’Brien Francis J. O’Brien Treasurer and Chief Financial Officer L. S. Starrett Company 121 Crescent Street Athol, MA 01331 (978) 249-3551
